831 F.2d 294
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Columbus Jasper SOUTHERLAND, Jr., D/B/A South Land Company,Plaintiff-Appellant,v.GEORGIA MARBLE COMPANY, INC., and a Jim Walter Corporation,Defendants-Appellees.
No. 87-5625.
United States Court of Appeals, Sixth Circuit.
Oct. 20, 1987.

Before BOYCE F. MARTIN, Jr., NATHANIEL JONES and BOGGS, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of the appellees' motion to dismiss the appeal for lack of jurisdiction.


2
It appears from the record that appellant appealed on May 13, 1987, from the May 8, 1987, notice denying entry of default judgment.  The denial of a motion for default judgment is not an appealable order.    McNutt v. Cardox Corp., 329 F.2d 107 (6th Cir.1964).


3
It is ORDERED that the motion to dismiss be granted and appeal number 87-5625 be dismissed.  Rule 8, Rules of the Sixth Circuit.  The dismissal of appeal number 87-5625 does not affect the pendency of appeal number 87-5717 taken from the May 26, 1987, order dismissing the case.